

Exhibit 10.1


FOX FACTORY HOLDING CORP.
AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(Michael C. Dennison)




This AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”), entered into as of August 5, 2020 (the “Effective Date”), by and
between Fox Factory Holding Corp., a Delaware corporation (the “Company”), and
Michael C. Dennison, an individual (“Executive”), amends that certain Amended
and Restated Employment Agreement dated as of June 29, 2019, by and between the
Company and Executive (the “Employment Agreement”). All terms not otherwise
defined herein shall have the meanings ascribed thereto in the Employment
Agreement.


RECITALS


WHEREAS, Executive and the Company hereto desire to amend certain provisions of
the Employment Agreement in accordance with the terms of this Amendment.
NOW, THEREFORE, in consideration of the mutual promises and the respective
mutual agreements contained herein, the parties to this Amendment agree as
follows:
Section 1.  Amendments. The Employment Agreement is amended, effective as of the
Effective Date, as follows:
a. Section 3(b) is AMENDED in its entirety to read as follows:
“(b) Performance Bonus (100% Target). Executive will be eligible to receive a
bonus (the “Performance Bonus”) as structured, calculated and determined by the
Company’s Board of Directors Compensation Committee (“Compensation Committee”).
In order to encourage and reward longevity and retention, except as otherwise
specifically provided in Section 4(b) hereof, Executive shall not be entitled to
any Performance Bonus unless Executive is employed by the Company on the last
day of the fiscal year for which the Performance Bonus is based. If Executive
has been on leave and not actively working for thirteen (13) or more weeks in
the fiscal year, Executive’s Performance Bonus will be reduced pro rata based on
the number of days Executive was on leave during the fiscal year.
Section 2.  Effect on Employment Agreement. On and after the Effective Date,
each reference in the Employment Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of similar import shall mean and be a reference to
the Employment Agreement as amended hereby. Except as specifically modified by
the terms of this Amendment, all of the terms, provisions, covenants, warranties
and agreements contained in the Employment Agreement shall remain in full force
and effect and are hereby ratified.


Section 3. Governing Law. This Amendment shall be construed under and shall be
governed by the laws of the State of Georgia.
Section 4. Counterparts. This Amendment may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Amendment and all of which, when taken together, will be deemed to constitute
one and the same agreement.
1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and delivered this Amendment
as of the date first above written.


The Company




Fox Factory Holding Corp.
a Delaware corporation


By: /s/ Scott R. Humphrey
Name: Scott. R. Humphrey
Title: Chief Financial Officer




The EXECUTIVE




/s/ Michael C. Dennison
Michael C. Dennison
2